Case 1:17-cr-00742-SOM Document 141 Filed 09/25/19 Page 1 of 2              PageID #: 1789

                                       MINUTES



  CASE NUMBER:              CR 17-00742SOM
  CASE NAME:                USA vs. (1) Melvyn Gear
  ATTYS FOR PLA:            Marshall H. Silverberg
                            Chris Kobayashi (HSI)
  ATTYS FOR DEFT:           01 Clarence S.K. Kekina
                            Kevin Teruya (USPO)


        JUDGE:      Susan Oki Mollway                REPORTER:    Gloria Bediamol

        DATE:       9/25/2019                        TIME:        1:28 - 2:11
                                                                  3:05 - 4:00


 COURT ACTION: EP: Sentencing to Count 1 of the Indictment -

 Defendant (1) Mervyn Gear present.

 Defendant has reviewed the PSR, and has no objection.
 Discussion held re: Government’s objection to the PSR.

 Arguments.

 The Court overrules the Government’s objection.

 Paragraph 54 amended to include $162,000 state court civil settlement as an asset.

 Court stated the applicable guideline provisions.

 Discussion held re: immigration consequences.
 Court takes a recess in allow Mr. Kekina to speak with Gary Singh, and Mr. Silverberg to
 consult with his office.

 3:04 p.m. -

 Defendant (1) Mervyn Gear present.

 Further discussion held.
Case 1:17-cr-00742-SOM Document 141 Filed 09/25/19 Page 2 of 2              PageID #: 1790

 Allocution by the defendant.

 ADJUDGED:

 Imprisonment: 15 Months.

 Fine: $12,000.00. (Due and payable within 7 calendar days from entry of judgment).

 Special Assessment: $100.00

 No Supervised Release imposed.

 Defendant advised of his right to appeal.

 Mittimus stayed until 1/21/20 @ 10:00 a.m.
 Defendant to self surrender 1/21/20 @ 10:00 a.m. at the facility designated by the BOP.
 The time is the time at the facility.

 JUDICIAL RECOMMENDATION: Sheridan (Due to the existence of a Immigration
 Deportation Center and Proximity to Family)

 Submitted by: Toni Fujinaga, Courtroom Manager.
